Title: To George Washington from Brigadier General William Maxwell, 28 December 1778
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 28th Decmr 1778
  
I have to inform Your Excellency that a Packet arived from England in the Hook the 22d. I have inclosed You an English paper and the latest New York one. We have had the sevarest weather for some time past that has been known for many Years. The Sound is froze up and it is currantly reported that a Number of Vessels is on shore at Statten Island; & some cut through and sunk coming out of the East River. I expect more certain accounts in a day or two.
The Flag I sent over with Lieut. Campbell before the Storm, did not get back till last night, and then they walked over.
They have been busy prepareing a Fleet of about 40 Sail at the wattering place for some time, I believe they are much chattered by the Storm. I am Your Excellencys Most Obedient Humble Servant
  
    Wm Maxwell
  
  
N.B. This goes by the Revd Mr Hunter Chaplin to my Brigade; other wise I should have sent it to head Quarters. I am since disapointed of Mr Hunters going to Day, & have now sent them to Lord sterling.
  

  W.M.

